
	

113 SRES 209 ATS: Remembering the anniversary of the tragic shooting on August 5, 2012, at the Sikh Temple of Wisconsin in Oak Creek, Wisconsin.
U.S. Senate
2013-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 209
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2013
			Ms. Baldwin (for
			 herself, Mr. Johnson of Wisconsin,
			 Mr. Coons, Mr.
			 Cornyn, and Mrs. Gillibrand)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Remembering the anniversary of the tragic
		  shooting on August 5, 2012, at the Sikh Temple of Wisconsin in Oak Creek,
		  Wisconsin.
	
	
		Whereas, on Sunday, August 5, 2012, a shooting took place
			 at the Sikh Temple of Wisconsin in Oak Creek, Wisconsin;
		Whereas 6 innocent people of the United States, including
			 one woman and 5 men, lost their lives on that day in a senseless and violent
			 act of hate at a house of worship;
		Whereas 3 people sustained serious injuries, including
			 Lieutenant Brian Murphy, the first responding officer;
		Whereas many members of the Sikh community and the
			 community as a whole selflessly sought to aid and protect others by putting
			 their own safety at risk;
		Whereas the heroic action of law enforcement officers such
			 as Officer Sam Lenda prevented additional loss of life; and
		Whereas the Sikh community has responded to the shooting
			 in a peaceful manner consistent with the Sikh religious tenets of peace and
			 equality: Now, therefore, be it
		
	
		That the Senate—
			(1)remembers the
			 anniversary of the tragic shooting on August 5, 2012, at the Sikh Temple of
			 Wisconsin in Oak Creek, Wisconsin;
			(2)condemns in the
			 strongest possible terms that horrific shooting;
			(3)condemns hatred
			 and acts of violence towards racial and religious groups and calls for renewed
			 efforts to end that violence;
			(4)honors the memory
			 of Suveg Singh Khattra, Satwant Singh Kaleka, Ranjit Singh, Sita Singh,
			 Paramjit Kaur, and Prakash Singh, who died in the shooting;
			(5)offers heartfelt
			 condolences to the families, friends, and loved ones of those who died in the
			 shooting;
			(6)commends the
			 heroism of first responders, and members of the community who courageously and
			 selflessly placed their lives in danger to prevent the death of more innocent
			 people; and
			(7)stands with those
			 who plan to gather in Oak Creek on August 2 through August 5, 2013, to
			 memorialize the lives lost in the shooting and to continue healing as a
			 community.
			
